Per Curiam.
In the first of the above captioned matters the petitioner, appearing pro se, files what he designates as a petition for alternative writ of mandamus to compel certain action by the Lake County Criminal Court.
In the second of the above captioned the petitioner, appearing pi'o se, files petition for writ of prohibition directed to the Judge of the Marion County Criminal Court, Division No. 2.
Although the matters are unrelated, the relief sought in each relates to a proceeding in an inferior court, but fails to comply with the requirements of Rule 2-35.
The issuance of the writ is therefore denied in each instance. Cole v. Baker, Judge (1951), 230 Ind. 174, 101 N. E. 2d 925.
Note.—Reported' in 110 N. E. 2d 745.